Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 19-38 are directed towards the display of advertisements on a mobile device. The invention as claimed receives a notification on the mobile device to update the campaign telephone numbers stored on the device. The invention then determines a telephone call has been initiated including the telephone number being called. The invention then determines the telephone number is on the list of stored campaign telephone numbers and determine a media object associated with the campaign telephone number. The invention then downloads the media object and displays the media object after determining the call has ended.
The Examiner notes as previously discussed in the Notice of Allowance of parent application 15/157,459 filed 11/08/2019, these limitations were previously rejected under the combination of Dhawan (US 20100158230 A1), Chan et al. (US 20150350186 A1), and Oikonomidis (US 20150213490 A1). As shown, Dhawan discloses a voice interaction system on a telephone device including presenting advertisements based on voice inputs and interactions. Chan teaches the concept of authentication tokens including registering a device to receive tokens, and transmitting tokens for accessing information. Oikonomidis further teaches displaying the content.
As previously discussed, while Dhawan does involve voice interactions, Dhawan does not specifically trigger the display of media content based on a call and number. 
The Examiner further notes the following references:
Chatterjee (US 20090313097 A1), which talks about ad distribution to telephone calling parties including selecting advertisements based the telephone number called. 
Seo et al. (US 20130054379 A1), which talks about providing advertisements to a telephone device including playing advertisements after a call. Although Seo teaches this concept, Seo does not address the advertisement to be selected by matching campaign telephone numbers of the call.
Fitzgerald et al. (US 20100138298 A1), which talks about providing advertisements through auxiliary user interfaces including the concept of triggering particular functions based on a call number (See Fitzgerald ¶0107). Although Fitzgerald teaches this concept, Fitzgerald does not teach or suggest the concept of storing a list of campaign telephone numbers for triggering a download.
Roundtree et al. (US 20090124271 A1), which talks about communication interception for customer self-support including the concept of referencing stored numbers on the mobile device (See Roundtree ¶0061). Although Roundtree teaches this concept, Roundtree does not teach this matching of numbers to trigger the download or display of an advertisement.
Celik et al. (US 2019030442 A1), which talks about automatic after call download, including the concept of triggering a download based on a call event to a particular number. Although Celik teaches this concept, Celik does not teach or suggest the list of call numbers to be stored on the mobile device or the display of advertisements after the call.
Although the above references teaches/suggest certain elements of the claimed invention such as matching telephone numbers and storing numbers on the mobile device, the above references fails to teach or suggest the usage of stored telephone numbers on the mobile device to trigger the download of media and further trigger the display of the media at the end of the call. Upon further search and consideration, no additional references have been discovered. As such, the Examiner has determined the invention as claimed to be non-obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT M CAO whose telephone number is (571)270-5598.  The examiner can normally be reached on Monday - Friday 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ILANA SPAR can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/VINCENT M CAO/Primary Examiner, Art Unit 3622